DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the snapping rib snaps in to the fitting groove. The figures show that the rib and the groove are facing away from one another.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 10,159,368 B2 to Lin (“Lin”).
As to claim 1, Lin teaches a water-blocking and air-enterable structure of a dual drinking-mode cup, comprising a cup lid (screw cap 110) arranged on an upper end of a cup body (mug 100), and the cup lid being disposed with a direct drinking mouth assembly (Fig. 2) and a drinking nozzle assembly (Fig. 3); wherein the direct drinking mouth assembly comprises: a direct drinking mouth flap (U-shaped lid 220), a direct drinking mouth plug (protruding tab 230), and an air inlet plug (silicone buttons 260); an end of the direct drinking mouth flap is rotatably connected to the cup lid (Fig. 2-3), the cup lid is provided with a spout (sipper opening 210) and a first air inlet (recesses 270), the direct drinking mouth plug and the air inlet plug both are arranged on the direct drinking mouth flap (Fig. 2), the direct drinking mouth plug is configured for being plugged into the spout along with a rotation of the direct drinking mouth flap (Fig. 1), and the air inlet plug is configured for being plugged into the first air inlet along with a rotation of the direct drinking mouth flap (col. 3, line 65-col. 4, line 5); wherein the drinking nozzle assembly comprises: a drinking nozzle flap (lever 330), a drinking nozzle seat (inner recesses 474), a drinking nozzle (top half 320), and an air inlet valve (vent screw 460); an end of the drinking nozzle flap is rotatably connected to the cup lid (Fig. 2-3), and a lower end (protruding tabs or pins 441) of the drinking nozzle is fixed into the cup lid (col. 4, lines 55-58), the drinking nozzle is communicated with the cup body (col. 4, lines 11-14), a side of the cup lid near the drinking nozzle is formed with a second air inlet (col. 4, lines 63-65), the air inlet valve is plugged into the second air inlet (col. 4, lines 63-65), the lower end of the drinking nozzle is connected to the air inlet valve by a plastic strip (O-ring seal 450), an end of the drinking nozzle seat is hinged to the drinking nozzle flap (Fig. 4), and another end of the drinking nozzle seat is sleeved onto the drinking nozzle (Fig. 4).
As to claim 2, Lin teaches the water-blocking and air-enterable structure according to claim 1, wherein a top of the cup lid is provided with two parallel elongated grooves (outer recess 473) transversally extended, and a bottom wall of each of the elongated grooves is formed with the first air inlet downwardly extended (Fig. 4), and the direct drinking mouth flap is U-shaped (Fig. 2), each of two side bars (both sides of 220) of the direct drinking mouth flap is provided with the air inlet plug (silicone buttons 260), and two the air inlet plugs on the two side bars are configured for being respectively plugged into two the first air inlets (recesses 270) formed on the bottom walls of the elongated grooves (col. 4, lines 1-3) along with a rotation of the direct drinking mouth flap (Fig. 2-3).
As to claim 3, Lin teaches the water-blocking and air-enterable structure according to claim 2, wherein the top of the cup lid is provided with an accommodating groove (inner recess 240), the accommodating groove is located between the two elongated grooves (Fig. 2), and an upper end of the drinking nozzle bends into the accommodating groove (Fig. 2) along with a rotation of the drinking nozzle flap, and an upper end of the second air inlet penetrates through an inner bottom wall of the accommodating groove (col. 4, lines 63-65).
As to claim 5, Lin teaches the water-blocking and air-enterable structure according to claim 1, wherein the cup lid is provided with a water-blocking silicone ring (O-ring 480).
As to claim 7, Lin teaches a water-blocking and air-enterable structure, comprising: a cup lid (screw cap 110) disposed with a direct drinking mouth assembly (Fig. 2) and a drinking nozzle assembly (Fig. 3); wherein the direct drinking mouth assembly comprises: a direct drinking mouth flap (U-shaped lid 220), a direct drinking mouth plug (protruding tab 230), and an air inlet plug (silicone buttons 260); an end of the direct drinking mouth flap is rotatably connected to the cup lid (Fig. 2-3), the cup lid is provided with a spout (sipper opening 210) and an air inlet (recesses 270), the direct drinking mouth plug and the air inlet plug both are arranged on the direct drinking mouth flap (Fig. 2), the direct drinking mouth plug is configured to be plugged into the spout along with a rotation of the direct drinking mouth flap (Fig. 1), and the air inlet plug is configured to be plugged into the first air inlet along with a rotation of the direct drinking mouth flap (col. 3, line 65-col. 4, line 5); wherein the drinking nozzle assembly comprises: a drinking nozzle flap (lever 330), a drinking nozzle seat (inner recesses 474), a drinking nozzle (top half 320), and an air inlet valve (vent screw 460); an end of the drinking nozzle flap is rotatably connected to the cup lid (Fig. 2-3), and a lower end (protruding tabs or pins 441) of the drinking nozzle is arranged fixedly connected to (col. 4, lines 11-14) and penetrating through the cup lid, the air inlet valve is arranged penetrating through the cup lid (col. 4, lines 63-65), the lower end of the drinking nozzle is connected to the air inlet valve by a strip (O-ring seal 450), an end of the drinking nozzle seat is hinged to the drinking nozzle flap (Fig. 2-3), and another end of the drinking nozzle seat is sleeved onto the drinking nozzle (Fig.2-3); wherein the direct drinking mouth flap, the direct drinking mouth plug and the air inlet plug together form an integral structure (Fig. 2); and wherein the drinking nozzle, the air inlet valve and the strip together form another integral structure (Fig. 3).
As to claim 8, Lin teaches the water-blocking and air-enterable structure according to claim 7, wherein a top of the cup lid is provided with two parallel elongated grooves (outer recess 473) transversally extended, and a bottom wall of each of the elongated grooves is formed with the air inlet downwardly extended (Fig. 4), and the direct drinking mouth flap is U-shaped (Fig. 2), each of two side bars (both sides of 220) of the direct drinking mouth flap is provided with the air inlet plug (silicone buttons 260), and two the air inlet plugs on the two side bars are configured for being respectively plugged into two the first air inlets (recesses 270) formed on the bottom walls of the elongated grooves (col. 4, lines 1-3) along with a rotation of the direct drinking mouth flap (Fig. 2-3).
As to claim 9, Lin teaches the water-blocking and air-enterable structure according to claim 8, wherein the top of the cup lid is provided with an accommodating groove (inner recess 240), the accommodating groove is located between the two elongated grooves (Fig. 2), an upper end of the drinking nozzle bends into the accommodating groove (Fig. 2) along with a rotation of the drinking nozzle flap, and the air inlet valve penetrates through an inner bottom wall of the accommodating groove (col. 4, lines 63-65).
As to claim 11, Lin teaches the water-blocking and air-enterable structure according to claim 7, wherein the cup lid is provided with a water-blocking silicone ring (O-ring 480).
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2003/0168455 A1 to Zettle et al. discloses a lid that has two separate openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733